DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined an average success ratio in paragraph [0037] as                     
                        F
                        =
                        1
                        -
                        
                            
                                δ
                                (
                                E
                                ,
                                I
                                )
                            
                            
                                δ
                                (
                                U
                                ,
                                I
                                )
                            
                        
                    
                 where E is the experimental obtained distribution (binned either by ideal probability or by experimental probability, I is the ideal distribution obtained from the simulation of the classical computer, U is the uniform distribution corresponding to incoherent noise binned either by ideal probability or by incoherent noise probability, and δ(A,B) is the variational distance between distributions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 24 recite characterize noise in said “quantum system”. However, it is unclear what comprises the quantum system – the random quantum circuit? The quantum processor? The random quantum circuit, quantum processor, and classical computer? Therefore claims 1 and 12 and further dependent claims 2-11 and 13-23 are indefinite.
Claims 1, 12, and 25 recite characterizing the noise in a quantum system based on a first and second distribution. paragraph [0039] recites “calculating a measure of coherent noise in the quantum system based on a difference between the first average circuit success ratio and the second average circuit success ratio” where the average circuit success ratios  are calculated using the variation distance between an experimentally obtained distributions (i.e. first and second distributions) and an ideal distribution. However, there is no description of how a person of ordinary skill in the art would use the first and second distributions to characterize incoherent noise. Paragraph [0037] says that U is the uniform distribution corresponding to incoherent noise binned either by ideal probability or by incoherent noise probability and does not show how a first or second distribution is used to calculate the uniform distribution that corresponds to incoherent noise.  Therefore it is unclear how incoherent noise would be characterized using the first and second distribution since it is not explained in the disclosure. Therefore claims 1 and 12 and further dependent claims 2-11 and 13-23 are indefinite. Examiner suggests amending the claims to read characterize coherent noise in said quantum system based on said first distribution and said second distribution. 

Claim 1 recites “generating a random quantum circuit on a quantum processor, said random quantum circuit comprising said plurality of entangling gates native to said quantum system”. It is unclear if the random quantum circuit is a physical circuit or a mathematical model, since the term can mean either and it is not clear from the claim language. Additionally it is unclear if the plurality of entangling gates native to the quantum system are from the quantum processor, i.e. the random quantum circuit is the quantum processor, or if the quantum processor generates the mathematical model called a random quantum circuits using the entangling gates of the quantum processor, or something different. 
Claim 1 further recites “running said random quantum circuit on said quantum processor a plurality of times to obtain a corresponding plurality of experimental outcomes”. However claim 1 also recites running a simulation of said random quantum circuit on a classical computer and said “random quantum circuit on a quantum processor”. It is unclear if the plurality of experimental outcomes are obtained by running a mathematical model or physical circuit on a classical processor or quantum processor.
Claims 3 and 14 recite “said grouping said plurality of experimental outcomes”. It is unclear if the grouping said plurality of experimental outcomes are the grouped experimental outcomes basted on probabilities of the ideal outcomes or the experimental outcomes as recited in claim 1. Claim 3 further recites “when said plurality of ideal outcomes are binned by ideal probability, a sum of probabilities in each bin is equal for a Porter-Thomas distribution”. It is unclear what an “ideal probability” is and it is not a term of the art. Therefore claim 3 and further dependent claim 4 are indefinite. 
Claims 4 and 15 recites “wherein a total number of said plurality of bins is polynomial in said plurality of qubits”.  It is unclear what this phrase means or how it is to be interpreted other than applicant intends to have some relationship between the number of bins and the number of qubits. Therefore claim 4 is indefinite. 
Claims 8 and 20 recites “wherein said random quantum circuit comprises alternating cycles of single-qubit rotations and two-qubit CNOT gates”. It is unclear if the cycle is an order of processing or meant to be a physical arrangement of elements since rotations are processes and gates are physical elements. 
Claims 10 and 22 recite an ideal distribution. It is unclear what an ideal distribution is defined as – is it the Porter Thomas distribution recited in claim 3? Something different? Claim 10 further recites “said first incoherent noise distribution having an equal probability for all possible incoherent noise outcomes”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As best understood, Claims 1-25 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD of
1. A method for characterizing noise in a quantum system, said quantum system comprising a plurality of qubits and a plurality of entangling gates native to said quantum system, said method comprising: 
generating a random quantum circuit on a quantum processor, said random quantum circuit comprising said plurality of entangling gates native to said quantum system; 
running a simulation of said random quantum circuit on a classical computer a plurality of times to obtain a corresponding plurality of ideal outcomes; 
running said random quantum circuit on said quantum processor a plurality of times to obtain a corresponding plurality of experimental outcomes; 
grouping said plurality of experimental outcomes based on probabilities of said ideal outcomes to obtain a first distribution;
 grouping said plurality of experimental outcomes based on probabilities of said experimental outcomes to obtain a second distribution; and 
characterizing noise in said quantum system based on said first distribution and said second distribution.
12. A system for characterizing noise in a quantum system, comprising:
 a quantum processor comprising a plurality of qubits; 
a random quantum circuit comprising a plurality of entangling gates native to said quantum system; and 
a classical processor configured to: 
run a simulation of said random quantum circuit a plurality of times to obtain a corresponding plurality of ideal outcomes; 
receive from said quantum circuit a plurality of experimental outcomes corresponding to said quantum circuit acting on said plurality of qubits a plurality of times; 
group said plurality of experimental outcomes based on probabilities of said ideal outcomes to obtain a first distribution; 
group said plurality of experimental outcomes based on probabilities of said experimental outcomes to obtain a second distribution; and 
characterize noise in said quantum system based on said first distribution and said second distribution.
24. A computer-readable medium comprising computer-executable code which when read by a computer causes the computer to: 
run a simulation of a random quantum circuit a plurality of times to obtain a corresponding plurality of ideal outcomes; 
receive from said quantum circuit a plurality of experimental outcomes corresponding to said quantum circuit acting on said plurality of qubits a plurality of times; group said plurality of experimental outcomes based on probabilities of said ideal outcomes to obtain a first distribution; 
group said plurality of experimental outcomes based on probabilities of said experimental outcomes to obtain a second distribution; and 
characterize noise in said quantum system based on said first distribution and said second distribution.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a classical processor is a generic computer and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94. 
As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
A quantum processor comprising a plurality of qubits is well known in the art (e.g. see Wootton in Examiner’s Note below) and is merely recited in addition to a classical processor that performs the claimed mathematical or mental steps without further tying the processes to a practical application. 
Claims 2-11, 13-13, 25 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 
Examiner’s Note
Regarding claims 1, 12, 24 the prior art teaches the following:
Wootton, J., “Benchmarking of quantum processors with random circuits”, arXiv, 7 Jun 2018 https://arxiv.org/abs/1806.02736  teaches generating a random quantum circuit on a quantum processor said random quantum circuit comprising said plurality of entangling gates native to said quantum system (e.g. the 16 qubit IBM device, page 6 right column and page 2 left column lines 5-7, “random circuits generated by sampling gates from the available gate set” and page 2 right column paragraphs 3-4,  “a random entangling gate is generator for each pair of qubits”); characterizing noise in said quantum system (e.g. “The effects of statistical noise alone is therefore emulated by taking the correct values and adding 0.1/sqrt(shots)”, see page 4 left column, first paragraph)
running a simulation of said random quantum circuit on a classical computer a plurality of times to obtain a corresponding plurality of ideal outcomes (e.g. the values of pj are the true value of probability of qubit j to output the result, see page 2-3, i.e. the simulation of ideal outcomes); 
running said random quantum circuit on said quantum processor a plurality of times to obtain a corresponding plurality of experimental outcomes (e.g. page 3, “:we will use pj~ to denote the measured probability of qubit j to output the result |1 >. As the measured value, this is distinct from the true value pj”); 
Bouland et al., “Quantum Supremacy and the Complexity of Random Circuit Sampling”, arXiv, 12 Mar 2018 https://arxiv.org/abs/1803.04402  teaches generating a random quantum circuit on a quantum processor (e.g. page 9 Section A Wor-to-average-case reduction, second paragraph “Random circuit Sampling is the process of picking a random (efficient) quantum circuit and then sampling from its output distribution”), said random quantum circuit comprising said plurality of entangling gates native to said quantum system (e.g. page 9 Section A Wor-to-average-case reduction, third paragraph “we will consider the distribution on circuits where each gate (i.e. gates in the architecture over circuits)is drawn uniformly at random…according to the Haar measure”); running a simulation of said random quantum circuit on a classical computer a plurality of times to obtain a corresponding plurality of ideal outcomes and running said random quantum circuit on said quantum processor a plurality of times to obtain a corresponding plurality of experimental outcomes (e.g. page 5 lines 10-11 “where pUdev(x) is the probability the experimental device outputs x, and pUid(x) is the probability the ideal device outputs x”); and characterizing noise in said quantum system (e.g. see page 22 section B.@ The cross-entropy supremacy proposal, “any near-term implementation of this experiment will be subject to experimental noise and, therefore, one should not expect achieve exactly CED=1 (i.e. CED characterizes the noise in the experiment)”).
Wallman et al., “Estimating the coherence of noise”, New J. Phys. 17 (2015) teaches a protocol for estimating a particular quantification of the coherence of noise (e.g. last paragraph page 1).
Bouland et al., “On the complexity and verification of quantum random circuit samples” Nature Physics, Vol 15 29 Oct 2018 teaches grouping said plurality of experimental outcomes basted on probability of said ideal outcomes to obtain a first distribution (e.g. see Methods, “BOG (binned output generation)is a common ancestor to cross entropy and HOG”).
However the prior art alone or in combination fails to teach, as best understood based on probabilities of said experimental outcomes to obtain a second distribution; and characterizing noise in said quantum system based on said first distribution and said second distribution in combination with the rest of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862